ACCEPTED
                                                                                         05-15-00801-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                  12/14/2015 12:00:00 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                             IN THE COURT OF APPEALS
                    FOR THE FIFTH DISTRICT OF TEXAS AT DALLAS
                                                       FILED IN
                                                5th COURT OF APPEALS
                    CASE NO. 05-15-00801-CV          DALLAS, TEXAS
                                                12/12/2015 2:45:53 AM
JAY   SANDON COOPER,         §          ON APPEAL FROM:LISA MATZ
          Appellant          §                           Clerk
                                       §           296TH JUDICIAL DISTRICT
V.                                     §
                                       §            COLLIN COUNTY, TEXAS
PAUL MCNULTY,                          §
        Appellee                       §               CASE NO. 219-01611-2015

                                     NOTICE

     NOW COMES APPELLANT (RELATOR) JAY SANDON COOPER,
and makes this Notice regarding the Court Reporter.

1.    This Court of Appeals has issued notices to Court Reporter Indu Bailey, in
the 219th District Court, setting due dates for the Reporter’s Record (December 2
and December 21, 2015).

2.     The Legislature permitted District Courts to hear cases assigned to other
District Courts. This case, that was originally assigned to the 219th District Court,
was actually heard by the 296th District Court. The Court Reporter is not Indu
Bailey. The Court Reporters are:

Jan Dugger
Official Court Reporter
296th District Court
2100 Bloomdale Road
McKinney, TX 75071
Phone: (972) 548-4407
jdugger@co.collin.tx.us

and




Appellant’s Notice: Page 1
Carolin Peek
2515 Inwood Rd., Suite 207
Dallas, Texas 75235
Telephone: (214) 324-3733
Fax: (214) 432-5415
notariusreporting.com

3.    The identities and contact information regarding the Court Reporters was
provided to this Court in Appellant’s Docketing Statement filed on August 11,
2015.

4.    Appellant made payment arrangements with Ms. Dugger to provide the
record in this case, and has paid Ms. Dugger $150.00 to date with an expectation of
paying $150.00 upon completion of the record. Appellant last communicated with
Ms. Dugger on December 1, 2015.

5.     Appellant respectfully suggests that notices not be provided to Ms. Bailey,
but instead that notices be provided to Ms. Dugger.

Dated: December 12, 2015.
Respectfully submitted,

/s/ Jay Sandon Cooper
Jay Sandon Cooper, Pro Se
1520 Janwood Dr.
Plano, Texas 75075
(972) 358-8999
Fax (none)
JaySandonCooper@gmail.com
APPELLANT / RELATOR

                             CERTIFICATE OF SERVICE

      This is to certify that on December 12, 2015, a true and correct copy of the
foregoing and attached documents were served on the Collin County District Clerk
Yoon Kim by and through Attorney Robert J. Davis, Matthews, Stein, Shiels,
Pearce, Knott, Eden & Davis, L.L.P. 8131 LBJ Freeway, Suite 700 Dallas, Texas
75251, who has appeared and represented himself as counsel for the District Clerk.
      In accordance with Rule 5, Tex.R.Civ.P. and Rule 9.2, Tex.R.App.P., this
document is simultaneously being mailed to the Office of the District Clerk:

Appellant’s Notice: Page 2
Collin County District Clerk Yoon Kim
The Collin County Courthouse
2100 Bloomdale Rd., Suite 12132
McKinney, Collin County, Texas 75071

A copy was also served to the Respondent and Real Party in Interest, via first class
mail:

   Timothy Dunn
   Assistant City Attorney
   P.O. Box 860358
   Plano, Texas 75086-0358
   Attorney for Paul McNulty, Respondent
                   Honorable Judge of the Municipal Court,
                   City of Plano, Texas

   REAL PARTIES IN INTEREST:
   State of Texas: City Attorney Paige Mims
   Michelle Voirin, Assistant City Attorney
   Prosecution Office
          Raymond Robinson Justice Center
          900 E. 15th St.
          Plano, TX 75074
          Phone:(972) 941-2056
          michellev@plano.gov

                                /s/ Jay Sandon Cooper
                                Jay Sandon Cooper




Appellant’s Notice: Page 3